United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3660
                                    ___________

Sandhill, Inc.,                         *
                                        *
                    Appellant,          *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
City of Springfield, Missouri; Mac      *
McCartney; Thomas Finnie; Gareld        *      [UNPUBLISHED]
Borgstadt; Nancy Yendes; Howard         *
Wright,                                 *
                                        *
                    Appellees.          *
                                   ___________

                              Submitted: July 10, 2000

                                   Filed: July 21, 2000
                                    ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                             ___________

PER CURIAM.

      Sandhill, Inc. sued the City of Springfield, Missouri and various named city
employees and officials (collectively the City), claiming the City enforced zoning
regulations against Sandhill's Springfield Guest House to discriminate against mentally
handicapped residents in violation of the Fair Housing Act, 42 U.S.C. § 3601, and 42
U.S.C. § 1983. The district court granted summary judgment to the City because
Sandhill had not exhausted the administrative remedies available under Springfield's
municipal code and Sandhill appeals. Having carefully reviewed the record and the
parties' briefs, we conclude an extended discussion is not warranted and affirm for the
reasons stated in the district court's thorough opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-